Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 5, the recitation of “a. In the repowered system (RPS), replacing said boiler with a natural gas powered turbine configured to drive a second electrical generator; b. Adding a duct (D) having an inlet configured to receive hot exhaust gases from said gas turbine for heating a plurality of components within said duct as the exhaust gases flow through said duct and thus comprising a heat recovery steam generator (HRSG) configured to supply steam to both the HP and LP steam turbines so as to drive the first steam turbine, said duct having an outlet from which said exhaust gasses are discharged to the atmosphere; c. Providing a supplemental natural gas burner at the inlet of said duct (D) upstream of said components within said duct configured to heat said exhaust gas from said turbine to a desired temperature; d. Providing a high pressure (HP) superheater within said duct (D) immediately downstream of said HP superheater where the latter is configured to be heated by said exhaust gas flowing through said duct (D) for superheating preheated feedwater supplied to said HP superheater by said feedwater heating system (FHS) and configured to supply superheated steam to said HP steam turbine; and e. Providing a high pressure (HP) evaporator within said duct (D) downstream from said HP superheater and a high pressure economizer downstream from said HP evaporator where the HP economizer is configured to receive said preheated feedwater from said third feedwater heater, wherein said HP economizer is configured to further heat said 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/9/2022